21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 1 of
                                        8



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 IN RE:                                       §
                                              §
 THE GATEWAY VENTURES LLC,                    §                 Case No. 21-30071
                                              §
 Debtor.                                      §
                                              §

          NOTICE OF REVISED PROPOSED ORDER SETTING COMBINED
          DISCLOSURE STATEMENT AND PLAN HEARING (RE: DOCKET NO. 103)

   TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

           The Gateway Ventures LLC (“TGV”) hereby provides notice of a clean version of the
   order resulting form the hearing held on July 23, 2021 at 9:00 a.m. MT / 10:00 a.m. CT, and a
   redline showing changes versus the order submitted originally with Docket No. 103.

Dated: July 23, 2021                  Respectfully submitted:
                                      WEYCER, KAPLAN, PULASKI & ZUBER, P.C.

                                      By:      /s/ Jeff Carruth
                                            JEFF CARRUTH (TX SBN:. 24001846)
                                            24 Greenway Plaza Suite 2050
                                            Houston TX 77046
                                            Telephone: (713) 341-1158
                                            Fax: (866) 666-5322
                                            E-mail: jcarruth@wkpz.com

                                      ATTORNEYS FOR
1971105                               THE GATEWAY VENTURES LLC

                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been served upon all
parties receiving the Court’s ECF e-mail notification for this case on July 23, 2021.

                                                  /s/ Jeff Carruth
                                                  JEFF CARRUTH




NOTICE OF REVISED PROPOSED ORDER AND REDLINE — Page 1                               2000057.DOCX
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 2 of
                                        8




                           UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

    IN RE:                                     §
                                               §    Case No. 21-30071
    THE GATEWAY VENTURES LLC                   §    (Chapter 11)
                                               §
             Debtor.                           §

         ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY
         APPROVE DISCLOSURE STATEMENT IN SUPPORT OF PLAN OF
         REORGANIZATION OF THE GATEWAY VENTURES LLC DATED JULY 14,
         2021 (II) ESTABLISH PLAN RELATED DEADLINES, AND (III) SET
         COMBINED DISCLOSURE STATEMENT AND CONFIRMATION HEARING,
         AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
         STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED
         DATES AND DEADLINES (RE: DOCKET NOS. 101, 102, 103)

          On July 23, 2021 came on for consideration the Motion of Debtor to (I) Conditionally
  Approve Disclosure Statement in Support of Plan of Reorganization of The Gateway Ventures
  LLC Dated July 14, 2021 (II) Establish Plan Related Deadlines and (III) Set Combined
  Disclosure Statement and Confirmation Hearing (the “Motion”) filed herein on July 23, 2021 by
  The Gateway Ventures LLC, debtor and debtor in possession (“TGV” or the “Debtor”) and
  relating to the Disclosure Statement in Support of Plan of Reorganization of The Gateway

  ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
  SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
  ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
  CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
  STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
  NOS. 101, 102, 103) — Page 1                                                2000038.DOCX[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 3 of
                                        8



  Ventures LLC Dated July 14, 2021 (Docket No. 102) (the “Disclosure Statement”) and the Plan
  of Reorganization of The Gateway Ventures LLC Dated July 14, 2021 (Docket No. 101) (the
  “Plan”) filed herein by TGV.

          The Court finds and concludes that upon review of the record of this case that sufficient
  notice was provided in accordance with the Federal Rules of Bankruptcy Procedures and/or the
  Bankruptcy Local Rules, the Code, that the Disclosure Statement may be conditionally approved,
  and otherwise that sufficient cause exists with respect to the Motion to grant the relief requested
  therein.

  IT IS THEREFORE ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      All capitalized terms shall have the same meaning as ascribed to such terms in the
                 Motion, unless otherwise defined herein.

         3.      The Disclosure Statement is conditionally approved as having adequate
                 information as required by Code §1125 without prejudice to any party in interest
                 objecting to final approval of the Disclosure Statement at the Confirmation
                 Hearing.

         4.      The Debtor is authorized to solicit votes with respect to the Plan.

         5.      The Ballot Form attached to the Motion is approved.

         6.      On or before July 27, 2021, the Debtor shall mail a copy of this Order, the
                 Debtor’s proposed Plan, the Disclosure Statement as conditionally approved, and
                 the Ballot Form to creditors, equity security holders, and other parties in interest,
                 and shall be transmitted to the United States Trustee, as provided in Fed. R.
                 Bankr. P. 3017(d); however, in accordance with Code §1126(f), acceptances and
                 rejections will not be solicited from any class that is not impaired under the Plan.

         7.      On or before August 17, 2021, the Debtor shall file and serve to all creditors any
                 supplements to and/or proposed agreements to be approved in connection with the
                 Plan.

         8.      August 25, 2021 (the “Ballot Deadline” shown in the Plan and Disclosure
                 Statement) is fixed as the last day for filing written acceptances or rejections of
                 the Debtor’s proposed Plan which must be received on that date at the offices of
                 Jeff Carruth, Weycer, Kaplan, Pulaski & Zuber, P.C. 3030 Matlock Rd., Suite 201
                 Arlington, TX 76015, facsimile (866) 666-5322, email jcarruth@wkpz.com, and
                 no acceptances or rejections received after the stated deadline shall be counted or
                 otherwise included in the tabulation of acceptances and rejections of the proposed


  ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
  SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
  ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
  CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
  STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
  NOS. 101, 102, 103) — Page 2                                                2000038.DOCX[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 4 of
                                        8



                Plan without further Court order. Ballots may be accepted by mail, fax, and/or
                email but must arrive prior to the Ballot Deadline.

         9.     August 25, 2021 (the “Objection Deadline” shown in the Plan and Disclosure
                Statement) is fixed as the last day for filing and serving written objections to:
                (1)◦final approval of the Disclosure Statement; or (2) confirmation of the Plan
                pursuant to Fed. R. Bankr. P. 3020(b)(1). All comments or objections not timely
                filed and served by such deadline shall be deemed waived.

         10.    August 25, 2021 is the deadline for any creditor and/or party in interest which is
                the subject of a pending objection to claim to file a motion to estimate claim
                under Fed. R. Bankr. P. 3018. September 1, 2021 is the deadline for the Debtor
                to object or respond to any motion(s) to estimate claim. The hearing to consider
                any motion(s) to estimate claim(s) shall be conducted at the same date and time as
                the Confirmation Hearing: SEPTEMBER 9, 2021 AT 9:00 A.M Mountain
                Time (MT), 10:00 A.M. Central Time (CT) by Webex.

         11.    September 1, 2021 is the deadline for the Debtor to file (1) a ballot summary in
                accordance with the Local Rules and/or forms provided under the Local Rules,
                (2) a legal memorandum addressing any unresolved objections to confirmation,
                and (3) a proposed order confirming the Plan.

         12.    The Court will conduct an evidentiary hearing (the “Confirmation Hearing”
                shown in the Plan and Disclosure Statement) on SEPTEMBER 9, 2021 AT 9:00
                A.M Mountain Time (MT), 10:00 a.m. Central Time (CT) by Webex. which
                hearing may be adjourned or continued to a different date without further notice
                other than notice given in open court at such hearing. The Debtor shall file and
                serve a separate notice of hearing with the access instructions for the
                Confirmation Hearing.

                       The Confirmation Hearing will take place via the link below through
                       the Cisco WebEx Meetings application. Parties may also attend the
                       hearing by phone at 650-479-3207 with access code 160 357 6609#.

                       LINK / ADDRESS: us-courts.webex.com/meet/Mott



                                               ####




  ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
  SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
  ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
  CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
  STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
  NOS. 101, 102, 103) — Page 3                                                2000038.DOCX[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 5 of
                                        8




                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 IN RE:                                       §
                                              §    Case No. 21-30071
 THE GATEWAY VENTURES LLC                     §    (Chapter 11)
                                              §
          Debtor.                             §

       ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY
       APPROVE DISCLOSURE STATEMENT IN SUPPORT OF PLAN OF
       REORGANIZATION OF THE GATEWAY VENTURES LLC DATED JULY 14,
       2021 (II) ESTABLISH PLAN RELATED DEADLINES, AND (III) SET
       COMBINED DISCLOSURE STATEMENT AND CONFIRMATION HEARING,
       AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
       STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED
       DATES AND DEADLINES (RE: DOCKET NOS. 101, 102, 103)

       On this dayJuly 23, 2021 came on for consideration the Motion of Debtor to (I)
Conditionally Approve Disclosure Statement in Support of Plan of Reorganization of The
Gateway Ventures LLC Dated July 14, 2021 (II) Establish Plan Related Deadlines and (III) Set
Combined Disclosure Statement and Confirmation Hearing (the “Motion”) filed herein on July
23, 2021 by The Gateway Ventures LLC, debtor and debtor in possession (“TGV” or the
“Debtor”) and relating to the Disclosure Statement in Support of Plan of Reorganization of The

ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
NOS. 101, 102, 103) — Page 1                                                 2000063.ODT[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 6 of
                                        8




Gateway Ventures LLC Dated July 14, 2021 (Docket No. 102) (the “Disclosure Statement”) and
the Plan of Reorganization of The Gateway Ventures LLC Dated July 14, 2021 (Docket No. 101)
(the “Plan”) filed herein by TGV.

        The Court finds and concludes that upon review of the record of this case that sufficient
notice was provided in accordance with the Federal Rules of Bankruptcy Procedures and/or the
Bankruptcy Local Rules, the Code, that the Disclosure Statement may be conditionally approved,
and otherwise that sufficient cause exists with respect to the Motion to grant the relief requested
therein.

IT IS THEREFORE ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      All capitalized terms shall have the same meaning as ascribed to such terms in the
               Motion, unless otherwise defined herein.

       3.      The Disclosure Statement is conditionally approved as having adequate
               information as required by Code §1125 without prejudice to any party in interest
               objecting to final approval of the Disclosure Statement at the Confirmation
               Hearing.

       4.      The Debtor is authorized to solicit votes with respect to the Plan.

       5.      The Ballot Form attached to the Motion is approved.

       6.      On or before July 1927, 2021, the Debtor shall mail a copy of this Order, the
               Debtor’s proposed Plan, the Disclosure Statement as conditionally approved, and
               the Ballot Form to creditors, equity security holders, and other parties in interest,
               and shall be transmitted to the United States Trustee, as provided in Fed. R.
               Bankr. P. 3017(d); however, in accordance with Code §1126(f), acceptances and
               rejections will not be solicited from any class that is not impaired under the Plan.

       7.      August 13On or before August 17, 2021, the Debtor shall file and serve to all
               creditors any supplements to and/or proposed agreements to be approved in
               connection with the Plan.

       7.8.    August 25, 2021 (the “Ballot Deadline” shown in the Plan and Disclosure
               Statement) is fixed as the last day for filing written acceptances or rejections of
               the Debtor’s proposed Plan which must be received on that date at the offices of
               Jeff Carruth, Weycer, Kaplan, Pulaski & Zuber, P.C. 3030 Matlock Rd., Suite 201
               Arlington, TX 76015, facsimile (866) 666-5322, email jcarruth@wkpz.com, and
               no acceptances or rejections received after the stated deadline shall be counted or
               otherwise included in the tabulation of acceptances and rejections of the proposed


ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
NOS. 101, 102, 103) — Page 2                                                 2000063.ODT[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 7 of
                                        8




              Plan without further Court order. Ballots may be accepted by mail, fax, and/or
              email but must arrive prior to the Ballot Deadline.

       8.9.   August 1325, 2021 (the “Objection Deadline” shown in the Plan and Disclosure
              Statement) is fixed as the last day for filing and serving written objections to:
              (1)◦final approval of the Disclosure Statement; or (2) confirmation of the Plan
              pursuant to Fed. R. Bankr. P. 3020(b)(1). All comments or objections not timely
              filed and served by such deadline shall be deemed waived.

       10.    August 25, 2021 is the deadline for any creditor and/or party in interest which is
              the subject of a pending objection to claim to file a motion to estimate claim
              under Fed. R. Bankr. P. 3018. September 1, 2021 is the deadline for the Debtor
              to object or respond to any motion(s) to estimate claim. The hearing to consider
              any motion(s) to estimate claim(s) shall be conducted at the same date and time as
              the Confirmation Hearing: SEPTEMBER 9, 2021 AT 9:00 A.M Mountain
              Time (MT), 10:00 A.M. Central Time (CT) by Webex.

       11.    September 1, 2021 is the deadline for the Debtor to file (1) a ballot summary in
              accordance with the Local Rules and/or forms provided under the Local Rules,
              (2) a legal memorandum addressing any unresolved objections to confirmation,
              and (3) a proposed order confirming the Plan.

       9.12. The Court will conduct an evidentiary hearing (the “Confirmation Hearing”
             shown in the Plan and Disclosure Statement) on August 18 2021 at THE TIME
             SET AT THE TOP OF THIS ORDER.SEPTEMBER 9, 2021 AT 9:00 A.M
             Mountain Time (MT), 10:00 a.m. Central Time (CT) by Webex. which
             hearing may be adjourned or continued to a different date without further notice
             other than notice given in open court at such hearing. The Debtor shall file and
             serve a separate notice of hearing with the access instructions for the
             Confirmation Hearing.                                                                 Formatted: Font: Bold


       10.    Within ten (10) days of the The Confirmation Hearing, will take place via the        Formatted: Font: Bold
              link below through the Debtor shall file and serve to all creditors any              Formatted: Font: Bold
              supplements to and/or proposed agreements to be approved in connection with the
              Plan.

                     11.     Within ten (10) days prior to the Confirmation Hearing, the Debtor    Formatted: Indent: Left: 1.5", No bullets or
                                                                                                   numbering, Border: Box: (Single solid line, Auto,
                     shall file in this case a proposed order confirming the Plan. Any              2.25 pt Line width)
                     partyCisco WebEx Meetings application. Parties may request a copy of          Formatted: Font: Bold
                     such proposed orderalso attend the hearing by contacting counsel for the      Formatted: Font: Bold
                     Debtor.phone at 650-479-3207 with access code 160 357 6609#.                  Formatted: Font: Bold

                                             ####


ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
NOS. 101, 102, 103) — Page 3                                                 2000063.ODT[1]
21-30071-hcm Doc#117 Filed 07/23/21 Entered 07/23/21 11:56:18 Main Document Pg 8 of
                                        8




                    LINK / ADDRESS: us-courts.webex.com/meet/Mott



                                           ####                                               Formatted: Centered, Space After: 12 pt, Line
                                                                                              spacing: single
                                                                                              Formatted: Font: Times New Roman, 12 pt




ORDER GRANTING MOTION OF DEBTOR TO (I) CONDITIONALLY APPROVE DISCLOSURE STATEMENT IN
SUPPORT OF PLAN OF REORGANIZATION OF THE GATEWAY VENTURES LLC DATED July 15, 2021, (II)
ESTABLISH PLAN RELATED DEADLINES, AND (III) SET COMBINED DISCLOSURE STATEMENT AND
CONFIRMATION HEARING, AND NOTICE OF DEADLINES AND HEARING TO CONSIDER DISCLOSURE
STATEMENT AND CHAPTER 11 PLAN, AND ADDRESSING RELATED DATES AND DEADLINES (RE: DOCKET
NOS. 101, 102, 103) — Page 4                                                 2000063.ODT[1]
